In re Tulane Educational Fund d/b/a; Tulane University Medical Ctr.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans Civil District Court Div. “L” No. 97-79; to the Court of Appeal, Fourth Circuit, No. 98CW-1188.
Granted. Judgment of the trial court denying the motion to transfer is reversed and set aside. In the interest of justice, the motion to transfer is granted, and the matter is transferred to St. Tammany Parish, La.Code Civ. P. art. 123(A).
CALOGERO, C.J. would deny the writ.
LEMMON, J. not on panel.
KIMBALL, J. would deny the writ.